                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA                     )              No. 17 CR 509/20 CV 01792
          Plaintiff                          )
                  v.                         )
                                             )
PEDRO SAAVEDRA-FITZ                                  )
                                             )       Judge Andrea Wood
               Defendant                     )


             EMERGENCY MOTION FOR BAIL PENDEING SENTENCING

               Defendant Pedro Saavedra-Fitz, by his attorney, Michael B. Nash, respectfully

requests that this Court grant him bail pending his sentencing. Per the General Order of this

Court the sentencing has been continued indefinitely. PSR and the government state his

guideline range is 57- 71 months, after his safety valve proffer. The PSR recommends a

sentence of 57 months, whereas the government requests a sentence within the guidelines. He

has been in custody since June 2018. Counsel would suggest that the government or the United

States Probation Office fax the PSR to the Court for its consideration. Counsel cannot fax from

his home office.

       The facts are undisputed. “For approximately six months in 2015, defendant worked

with his co-defendants, Aurelio Abrego and Jose Miguel Perez, to distribute heroin in Chicago.”

R. 268, G. Sent. Memo, p. 1. He was indicted for brokering the sale of a kilo of heroin between

Abrego and a man named “Pollo” for which “Defendant expected to receive approximately

$200-$3000 as payment.” R. 268, G sent memo, p. 2.

       In June 2018 prior counsel filed a motion for bail which was denied. Since then

defendant has made a safety valve proffer, entered into a plea agreement and pleaded guilty. At


                                                 1
the time of the prior bail motion, defendant was subject to a minimum mandatory sentence of 10

years, which, given the successful safety valve proffer, is no longer the case. Previously there

was a presumption in favor of detention and now there is not. This is a changed circumstance.

The COVID-19 Pandemic created a second changed circumstance. These changes merit release

under 18 U.S.C. § 3142(c).


       As of April 15, 2020, COVID-19 has infected over 1.9 million people and caused at least

127,518 deaths worldwide.1 On March 11, 2020, the World Health Organization officially

classified COVID-19 a pandemic.2 President Trump declared a national emergency on March

13, 2020.3 Governor Pritzker issued a disaster proclamation for the state of Illinois on March 9,

20204, and issued a stay-at-home order on March 20, 2020, lasting until at least April 30,

2020,5.and has now extended it thru May. As of April 15, 2020, there are 23,247 positive cases

and 868 deaths in Illinois.6



1 Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (April 7, 2020), at
https://www.nytimes.com/interactive/2020/world/coronavirus-
maps.html?action=click&module=Top%20Stories&pgtype=Homepage
2 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
https://bit.ly/2W8dwpS.
3 Live updates: President Trump declares a national emergency in response to coronavirus,
Washington Post (March 13, 2020)
https://www.washingtonpost.com/world/2020/03/13/coronavirus-latest-news/
4 Pritzker declares state of emergency for COVID-19, The State Journal-Register

(March 9, 2020) at https://www.sj-r.com/news/20200309/pritzker-

declares-state-of-emergency-for-covid-19

5 Executive Order 2020-10, March 20, 2020, at: https://www2.illinois.gov/Pages/Executive-
Orders/ExecutiveOrder2020-10.aspx
6 Coronavirus Disease 2019 (COVID-19), Illinois Department of Public Health (April 15, 2020) at
http://dph.illinois.gov/topics-services/diseases-and-conditions/diseases-a-z-list/coronavirus
(updating regularly).
                                                 2
       Jails create the ideal environment for the transmission of contagious diseases.7 Inmates,

“are at special risk of infection, given their living situations,” and “may also be less able to

participate in proactive measures to keep themselves safe;” “infection control is challenging in

these settings.”8 On April 14, 2020, 446 inmates and 248 staff members within the BOP have

tested positive for the disease, and 14 inmates have died.9 By the next day there were 54 more

cases among inmates, 50 more cases among staff and 3 more deaths. These are the BOP figures.

Over the last three weeks, and in spite of various precautionary measures the BOP has undertaken,

the number of positive cases has risen considerably.10

       Corey Trammel, a union representative for correctional officers at FCI Oakdale

commented, “It’s been simultaneous, just people getting sick back to back to back to back. We

don’t know how to protect ourselves. Staff are working 36-hour shifts — there’s no way we can

keep going on like this.”11 The risk of COVID-19 reaching the Chicago MCC is no longer

speculative. On Wednesday morning, Amy Standefer-Malott, notified the court and the Federal

Defender’s Office that there are six inmates currently at MCC who have been infected and 3 staff.




7 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical
Infectious Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.
8 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
9 Bureau of Prisons, COVID-19 Resource Page, available at:
https://www.bop.gov/coronavirus/ (updating regularly).
10 Objection to Time-Sensitive Supplemental Brief in Support of Compassionate Release, United
States v. Esparza, No. 1:07-cr-294-BLW, Dkt. No. 121 (D. Idaho Mar. 24, 2020)(noting 3 BOP
inmates and 3 staff members had tested positive for COVID-19)
11 Kimberly Kindy, The Washington Post, An explosion of coronavirus cases cripples a federal
prison in Louisiana (March 29, 2020), available at:
https://www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-cripples-a-
federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-8670579b863d_story.html
(last checked March 31, 2020).
                                                3
One inmate was reported to be in precarious shape, while the others were described as

“recovering.” If five inmates are recovering from a COVID-19 infection, this means that they

have been infected for some time, meaning that for at least a week those inmates likely infected

others. This, despite the supposed “strict health and safety protocols” allegedly implemented by

the MCC. It is no longer a question of when COVID-19 will infect the inmate population at the

MCC, but how bad it will be.

       The Courts across the country have found that the COVID-19 pandemic is a “changed

circumstance.”    In United States v. McClean the district court released a defendant in a

presumption case solely based on the risks posed to him by COVID-19. The Court wrote,

“COVID-19 … tilts the balance in favor of release.” No. 19-cr-380 (D.D.C. Mar. 28, 2020). In

United States v. Kennedy, the district court released a defendant post-plea & pre-sentence – a

defendant whose pretrial release had previously been revoked – after finding that “the COVID-19

pandemic constitutes an independent compelling reason” for temporary release.” No. 5:18-cr-

20315, Dkt. No. 77 (E.D. Mich. Mar. 27, 2020).

       Other courts – both in hotspots and elsewhere in the country – speak with the same urgent

voice. United States v. Davis, No. 1:20-cr-9-ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (releasing

defendant due to the “urgent priority” of decarcerating, to protect both the defendant and the

community, and to preserve Sixth Amendment rights in this perilous time); United States v. Jaffee,

No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal history in gun & drug

case, citing “palpable” risk of spread in jail and “real” risk of “overburdening the jail’s healthcare

resources”; “the Court is . . . convinced that incarcerating the defendant while the current COVID-

19 crisis continues to expand poses a greater risk to community safety than posed by Defendant’s

release to home confinement”); United States v. Michaels, 8:16-cr-76-JVS, Minute Order, Dkt.


                                                  4
1061 (C.D. Cal. Mar. 26, 2020) (“Michaels has demonstrated that the Covid-19 virus and its effects

in California constitute ‘another compelling reason’” justifying temporary release under §

3142(i).); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The Court is convinced

that incarcerating Defendant while the current COVID-19 crisis continues to expand poses a far

greater risk to community safety than the risk posed by Defendant’s release to home

confinements.”)

       As a detainee at the MCC, an institution with confirmed cases of COVID-19, Mr. Saavedra-

Fitz cannot protect himself from the disease. The COVID-19 threat have occasioned stay at home

orders in effect in most states, resulted in closed businesses and over 20 million Americans

suddenly applying for unemployment compensation. The spring semester for colleges, high

schools, grammar and preschools have adjourned. The college and professional basketball seasons

ended abruptly. Baseball, scheduled to begin on March 29, has been postponed indefinitely. The

Kentucky Derby, Indianapolis 500, Masters Golf tournament have been postponed. Congress has

given the Bureau of Prisons and courts the authority to “modify” sentences long after their due

date if “extraordinary and compelling reasons warrant.” 18 USC 3582(c). Giving a first time

offender, whose guideline sentence is projected to be 57 – 71 months and who has already served

22 months, bail pending his sentencing is reasonable, and in this pandemic, prudent.

       Mr. Saavedra-Fitz is a 31 year old citizen who, if released will live with his sister Segura

Antonia at 4343 N. Monticello Ave., Chicago. Ms. Segura lives there with her husband and four

children. After he self-quarantines for 14 days, he will work in for his mother who has an ongoing

business and then relocate to his mother’s house. In the meantime he will be supported by his

mother.




                                                5
                                                    Respectfully submitted,

                                                    ____s/________________
                                                    Michael B. Nash




Michael B. Nash
650 N. Dearborn
Suite 700
Chicago, IL 60654
(312) 420 8788



                             CERTIFICATE OF SERVICE


I served on opposing counsel this motion in accordance with the court electronic system.


                                                    Respectfully submitted,


                                                           s/ Michael B. Nash

Michael B. Nash




                                               6
